Stacy, C. J.,
after stating the case: It may be doubted as to whether the plaintiff has alleged or shown facts sufficient to entitle him to insist upon an observance of the restrictions contained in deeds going to make up the defendant’s paper chain of title, even if such restrictions were still subsisting and enforceable; but, however this may be, we think the case is controlled by the decision in Higgins v. Hough, 195 N. C., 652, 143 S. E., 212. There, it was said with respect to a lot in the same locality, that similar or identical restrictions, by reason of the changed conditions, are no longer enforceable in equity. The judgment will be affirmed on authority of the Higgins case, which follows Starkey v. Gardner, 194 N. C., 74, 138 S. E., 408.
Affirmed.